Citation Nr: 1641329	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  16-37 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Agent


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The appellant reported serving on active duty from April 1961 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant's countable annual income, less excludable expenses, has exceeded the maximum annual pension rate for improved pension benefits with special monthly pension due to the need for regular aid and attendance.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits with special monthly pension due to the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 1503, 1513, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.21, 3.23, 3.271, 3.272, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Here, the facts are  not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to nonservice-connected pension.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Merits

Nonservice-connected improved pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older. 38 U.S.C.A. §§ 1501-1503, 1513, 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.23. The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level. Recipients are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

The Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically and reported in the Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  The MAPR is published in Appendix B of VA's Adjudication Manual M21-1, and is given the same force and effect as if published in VA regulations. 38 C.F.R. § 3.21.

Special monthly pension, with an increased rate of payment and a higher income limit or MAPR, is warranted if the Veteran is in need of regular aid and attendance. 38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. §§ 3.351(b), 3.352(a).

In this case, the dispositive question is whether the appellant's countable income is excessive to be entitled to pension benefits.

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are generally counted as income during the 12-month annualization period in which received.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272  may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271 , 3.272. For an original claim for pension, the initial annualization period extends from the date of receipt of the claim through the end of the month that is 12 months from the month during which entitlement arose.  See M21-1, Part V, Subpart iii, 1.E.7.a. Subsequent annualization periods are based on the calendar year.  Id. 

The appellant filed a claim for nonservice-connected pension in December 2014.   The Board accepts appellant's argument that his son is a dependent.  See June 2016 Statement in Support of Claim.  Thus, the appellant has two dependents, his wife and their son.

The MAPR for pension with aid and attendance for a veteran with two dependents (his spouse and a son) is $27,646, effective December 1, 2014.  See VA Adjudication Procedures Manual M21-1, Part I, Appendix B; see also http://www.benefits.va.gov/pension/current_rates_veteran_pen.asp.  

As the claim for a pension was filed in December 2014, the initial annualization period is from December 2014 until December 31, 2015.  See M21-1, Part V, Subpart iii, 1.E.7.a.

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded. Countable income expressly includes gross salary or wages of a veteran.  Social Security Administration (SSA) and VA benefits also constitute countable income, as they are not specifically excluded.  See 38 C.F.R. §§ 3.271, 3.272.

The appellant, in his December 2014 claim, reported receiving monthly Social Security Administration (SSA) disability benefits, and this fact was confirmed following an inquiry to SSA.  

The appellant reported his wife's annual income.  Their combined income was more than five times the MAPR for pension with aid and attendance for a veteran with two dependents.

Specifically excluded for countable income purposes includes, income such as welfare benefits.  Relevant to this case, unreimbursed medical expenses paid within the 12 month annualization period are excluded from income, if: (i) They were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (iii) They were or will be in excess of 5 percent of the applicable MAPR(s) for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g).

The appellant listed several medical expenses in his December 2014 claim; however, those expenses were all incurred prior to the initial annualization period, which began in December 2014.

In April 2016, the appellant's wife claimed that further medical expenses were incurred.  First, she claimed that a car was purchased to transport the appellant to medical appointments.  However, a review of the receipt for that car shows that it was purchased in March 2014, some seven months prior to the initial annualization period.  Thus, it cannot be included in determining income.  Likewise, two cancelled checks from 2013 were also paid before the initial annualization period, which began in December 2014.  Finally, the appellant's wife submitted a list of items purchased totaling $11,224.  While the list is undated, the Board will assume, in the most favorable light, that those medical expenses were incurred during the initial annualization period.

In a June 2016 fax submission, the appellant's wife submitted an itemization of medical expenses from March 2015 to March 2016.  Only two of the items were incurred during the initial annualization period, medical insurance deductible and Sarah Neuman Nursing Home.  The other expenses were incurred in 2016, which is after the initial annualization period.

In a June 2016 Statement in Support of Claim, the appellant's wife argued that her father's medical expenses should be considered.  However, she stated that he died in January 2014.  Thus, any medical expenses incurred in relation to her father were incurred prior to the initial annualization period.  Likewise, she argued that expenses for her son were incurred and listed in her itemization of medical expenses from March 2015 to March 2016.  However, expenses listed for her son were only recorded as being incurred in 2016, which, as discussed above, is after the initial annualization period.

As such, the only evidence of any unreimbursed medical expenses during the initial annualization period is the list contained in the April 2016 fax entitled "weekly supply list," the medical insurance deductible, and the payment to Sarah Neuman Nursing Home.  If the total of these unreimbursed medical expenses are accepted, the amount above five percent of the combined income, would be considered a deduction from the total income.  See 38 C.F.R. § 3.272(g)(1)(iii).  The combined income after the deduction is still more than four times the MAPR for pension with aid and attendance for a veteran with two dependents.  

As discussed above, resolving all doubt in the appellant's favor, using the lowest amounts of reported income and the highest amounts of allowable deductions, his countable income far exceeds the maximum limit for this benefit.  Therefore, his claim must be denied.  38 U.S.C.A. §§ 1521, 5107; 38 C.F.R. §§ 3.271, 3.272, 3.351.



ORDER

The appellant's countable income exceeds the maximum annual limitation for the benefit of nonservice-connected pension with special monthly pension based on aid and attendance, and entitlement to such benefit is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


